354 Mass. 78 (1968)
235 N.E.2d 555
COMMONWEALTH
vs.
CARMELLO COCO.
Supreme Judicial Court of Massachusetts, Suffolk.
March 4, 1968.
March 28, 1968.
Present: WILKINS, C.J., WHITTEMORE, CUTTER, KIRK, & SPIEGEL, JJ.
Robert A. Stanziani for the defendant.
James E. Foley, Assistant District Attorney (Roger Michael Carey, Legal Assistant to the District Attorney, with him) for the Commonwealth.
SPIEGEL, J.
Following conviction in the East Boston District Court on a charge of a gaming violation under *79 G.L.c. 271, § 17, the defendant appealed to the Superior Court. In that court, the defendant renewed a motion made in the District Court to suppress evidence. A hearing was held and the trial judge denied the motion, to which ruling the defendant duly excepted. At the ensuing trial, the evidence which the defendant had sought to suppress was admitted subject to the defendant's exceptions. The case was tried to a jury who returned a verdict of guilty.
At the hearing on the motion to suppress, the evidence consisted of the testimony of one Frank L. Walsh of the Boston Police Department. Officer Walsh was called by the defendant and testified as follows. He "placed the ... premises [at which the evidence in question was discovered] under surveillance for two or three days." During this period "he personally observed no activity of gaming." On April 13, 1963, Officer Walsh applied to the clerk of the District Court for a warrant to search the premises.[1] "[T]he basis upon which he applied for the search warrant was information that he had received that there was gaming activity being conducted on the premises." Between the time of the issuance of the warrant and its execution on April 14, 1963, no gaming activity was observed. Officer Walsh also testified, over the objection of the defendant, that, in 1962, "he had arrested ... [the defendant] for having gaming books and apparatus."
The defendant contends that Officer Walsh's testimony "discloses" the "basis" for the issuance of the search warrant under which the questioned evidence was obtained, and shows that "the application ... does not set forth sufficient facts for a determination of probable cause." We do not agree that this testimony can be so interpreted. "On a motion to suppress, the burden of establishing that evidence has been illegally obtained is on the moving party." Commonwealth v. Fancy, 349 Mass. 196, 202. Commonwealth *80 v. Roy, 349 Mass. 224, 229. We are of opinion that the defendant has not sustained that burden. The examination of Officer Walsh clearly was not designed to bring out all the evidence which was before the clerk. It is not a necessary or even a likely inference that no other matter was disclosed to the issuing authority. Since the defendant has failed to make the necessary showing, the regularity of the issuance of the warrant could be presumed. See Commonwealth v. Fancy, 349 Mass. 196, 203.
The defendant also contends that G.L.c. 271, § 23, under which the warrant was issued, is unconstitutional in that it requires only that an applicant swear "that he suspects or has probable cause to suspect" violations of law. The standard for a showing of probable cause, it is urged, must be at least "belief" and not "mere suspicion."
The words "believe" and "suspect" have been used interchangeably. Jackson v. Knowlton, 173 Mass. 94, 97. Commonwealth v. Phelps, 209 Mass. 396, 404. Moreover, G.L.c. 271, § 23, provides that the issuing authority must be presented with "satisfactory evidence" before a warrant will issue. In reviewing the issuance of a warrant under this section, the primary inquiry will be whether "satisfactory evidence" of probable cause has been shown to the issuing authority. Nothing in the language of the statute suggests that a lesser showing will suffice.
The defendant's final contention is that the warrant was "too broad in the scope of objects to be searched for by the police." It is argued that in authorizing a search of "all the personal property, furniture and fixtures there found," the warrant "left too much `to the individual judgment of ... police officers' and a foreseeable consequence was that an unguided, unreasonable search would ensue.... Commonwealth v. Jacobs, 346 Mass. 300, 308." We do not agree that the warrant here suffers from the same defects as those in Commonwealth v. Jacobs. In that case, the police were unnecessarily left to their discretion in making the subjective evaluation that a wide range of material was pornographic.
*81 In the instant case the warrant was "validly issued in the language of the statute." Commonwealth v. McDermott, 347 Mass. 246, 249. The defendant's motion to suppress was properly denied.
Exceptions overruled.
NOTES
[1]  The warrant was issued more than a year before the effective date (June 23, 1964) of G.L.c. 276, § 2B (inserted by St. 1964, c. 557, § 3), requiring the filing of an affidavit containing the "facts, information, and circumstances" relied on to "establish sufficient grounds for the issuance of the warrant."